Case 1:19-cr-10040-JDB Document 178 Filed 09/15/20 Page 1 of 2                        PageID 2665




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                     Cr. No. 1:19-cr-10040-JDB

ALEXANDER ALPEROVICH, M.D.
JEFFREY YOUNG
ANDREW RUDIN, M.D.

         Defendants.


            ORDER GRANTING MOTION TO AMEND SCHEDULING ORDER

        On June 4, 2020, the Court entered a Scheduling Order (Doc. 174), which included a

discovery deadline of September 14, 2020 at the agreement of the parties. In its Motion to Amend

Scheduling Order, the government has identified some unforeseen circumstances that impacted

the re-production of certain electronic materials (the “Search Warrant Electronic Data”) in load-

ready format in advance of the September 14, 2020 deadline and has further raised to the Court’s

attention a potentially thorny issue with respect to the production of documents that may be subject

to a claim of attorney-client privilege.

        Upon review of the briefing in this matter, and for good cause shown, the Court GRANTS

the government’s motion and ORDERS:

(1) The discovery deadline currently set for September 14, 2020 shall be vacated;

(2) By October 14, 2020, the government shall produce, in load-ready format, the Search Warrant

     Electronic Data that does not appear to be subject to any claim of attorney-client privilege; and

(3) With respect to any potentially privileged materials identified by the government’s privilege
Case 1:19-cr-10040-JDB Document 178 Filed 09/15/20 Page 2 of 2                  PageID 2666




   review team, all parties, by October 14, 2020, shall either (a) jointly submit a protocol for

   managing the negotiation and production of potentially privileged documents to Defendants

   Alperovich and Rudin; or (b) if the parties cannot reach agreement on such a protocol, shall

   file individual proposals and memoranda in support to the Court.

IT IS SO ORDERED this the 15th day of September 2020.


                                                    s/ J. DANIEL BREEN
                                                    UNITED STATES DISTRICT JUDGE
